Title: From Thomas Jefferson to Henry Knox, 10 August 1791
From: Jefferson, Thomas
To: Knox, Henry



Dear Sir
Philadelphia August 10th. 1791.

I have now the honor to return you the Petition of Mr. Moultrie on behalf of the South Carolina Yazoo Company. Without noticing that some of the highest functions of sovereignty are assumed in the very papers which he annexes as his justification, I am of opinion that Government should firmly maintain this ground, that the Indians have a right to the occupation of their Lands independent of the States within whose chartered lines they happen to be; that until they cede them by Treaty or other transaction equivalent to a Treaty, no act of a State can give a right to such Lands; that neither under the present Constitution nor the antient Confederation had any State or person a right to Treat with the Indians without the consent of the General Government; that that consent has never been given to any Treaty for the cession of the Lands in question; that the Government is determined to exert all it’s energy for the patronage and protection of the rights of the Indians, and the preservation of peace between the United States and them; and that if any settlements are made on Lands not ceded by them without the previous consent of the United States, the Government will think itself bound, not only to declare to the Indians that such settlements are without the authority or protection of the United States, but to remove them also by the public force.
It is in compliance with your request, my dear Sir, that I submit  these ideas to you, to whom it belongs to give place to them or such others as your better judgement shall prefer in answer to Mr. Moultrie.—I have the honor to be with sentiments of the most sincere and respectful esteem Dear Sir Your most obedient and most humble Servant.
